

116 HR 7522 IH: To establish the Small Business Economic Assistance Program.
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7522IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Gallego introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo establish the Small Business Economic Assistance Program.1.Small Business Economic Assistance Program(a)EstablishmentThe Secretary of the Treasury shall establish the Small Business Economic Assistance Program to provide financial assistance to each covered entity.(b)AssistanceSubject to subsection (d), the Secretary shall provide each covered entity a financial assistance payment equal to $5,000 per employee of that covered entity. Such assistance may not be treated as taxable income, and expenses of a covered entity that arise from such assistance shall be eligible for any otherwise applicable tax deduction.(c)Purpose(1)A covered entity that receives assistance under subsection (b) shall use at least 80 percent of the assistance under subsection (b) for employee compensation, and the balance for business costs (including rent, mortgage payments, or utility payments). (2)The Secretary shall treat any portion of a payment of assistance under subsection (b) not used pursuant to paragraph (1) as a loan—(A)subject to an interest rate the Secretary determines to be low; and(B)that the covered entity shall repay not later than one year after the Secretary makes such payment.(d)Opt-OutA covered entity may elect in writing not to receive financial assistance under subsection (b).(e)DistributionThe Secretary shall distribute payments under subsection (b) based on information in the Electronic Federal Tax Payment System.(f)FraudAll documents relating to the program under this section shall be subject to section 1001 of title 18, United States Code.(g)Covered entity definedIn this section, the term covered entity means an entity that—(1)is categorized as a sole proprietorship, partnership company, limited liability company, C corporation, S corporation, B corporation, or 501(c) organization;(2)has more than one but fewer than 50 employees;(3)has any type of income subject to Federal income tax;(4)paid employment or self-employment tax during calendar year 2019;(5)did not receive a payment under the Paycheck Protection Program;(6)was established before January 1, 2020; and(7)has not filed for chapter 7 bankruptcy.